DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Claim Status
Claims 1, 2, 13-14, 21-22, 27-28, 34, 36-42, and 45 are amended. 
Claims 5-12, 17-20, 25-26, 30-32, and 35 are canceled.
Claim 46 is newly added.
Claims 1-4, 13-16, 21-24, 27-29, 33, 34, 36-46 are pending. 

Response to Arguments
Applicant’s arguments filed in the amendment filed on 7/20/2022 have been fully considered but are moot in view of new ground of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 13, 16, 21, 24, 27, 33, 38, 39, 41, 42, 34 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128). 

Regarding Claim 1, Chandratillake discloses, A method comprising:
receiving, by a computing device, a plurality of words associated with video content (par. 0017 discloses search engine has movie thumbnail generator, par. 0018-0019 discloses thumbnail generator analyzes audio and textual content of original video from number of sources to create metadata about subject matter of source video, by analyzing subject matter that person speaks in the video);
determining one or more topics associated with one or more words of the plurality of words (0018-0019 discloses analyzing subject matter (i.e. topic) using audio and textual content, that person speaks in the video, i.e. topic of video is determined based on textual content (i.e. words) or based on what is being spoken by person in video);
receiving a user request to query for a desired topic of the one or more topics (par. 0037, fig. 2 discloses, user types the terms of the query in the search box and activates, by clicking, the search button);
generating, based on the user request, search keywords comprising:
	first keyword based on the desired topic (par. 0017 discloses the video search engine 100 is programmed to find one or more video files based on a content of the user's query input supplied to the query input box 104), and 
	a second keyword corresponding to a topic in the video content (par. 0033 discloses the conceptual search retrieval engine 112 cross references semantically similar query terms the user need not worry that supplying additional search terms will exclude relevant videos because that relevant video uses some word different than a supplied query term to convey the desired concept, i.e. search engine cross references semantically similar query terms = determining additional or second keyword which are semantically similar to original intended keyword in query term/topic  is provided by video in order to not exclude videos that may be using different word/keywords than supplied query term conveying desired concept/topic); and
sending to user device search results based on the search keywords (par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box).
Chandratillake discloses, generating plurality of keywords to search for the desired topic, however Chandratillake does not disclose, one of the keyword corresponds to a trending topic in the video content different from the desired topic.   
Gandert disclose, a second keyword corresponding to a trending topic in the video content different from the desired topic (par. 058 fig. 8A discloses user specify search term in text box and submits search term, in response to that system returns multiple terms (second keyword) for display in the inspiration palette 825 to be used for further refining the search using Boolean, As shown in fig. 8A topic associated with second keywords are different (for example in this case, “alternative medicine” listed in list 825) from the main topic associated with desired topic, in this case “Yoga”, par. 0021 discloses displaying Inspiration Palette images and/or terms based upon their popularity, i.e. trending topic are suggested in form of keyword or image that can be used for further refining the search, par. 0015 discloses system is used for searching video). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chandratillake, by teaching of based on search query, generating second keyword corresponding to a trending topic in the video content different from the desired topic, as taught by Gandert, to allow user to perform new search or expand an initial search by specifying one or more  additional terms associated with popular topic, see Gandert par. 0019, 0021.

Regarding Claim 4, the method of claim 1,
Chandratillake in view of Gandert  further discloses, comprising: 
receiving a plurality of streams, wherein each stream of the plurality of streams comprises additional video content different from the video content (Chandratillake par. 0018 discloses thumbnail generator analyses video files from a number of sources, such as news broadcast, internet broadcast, i.e. system receives plurality of additional streams, therefore different from each other); 
determining, based on transcripts of the additional video content, a plurality of mentions of the topic in the plurality of streams (Chandratillake 0018-0019 discloses analyzing subject matter (i.e. topic) using audio and textual content (i.e. based on transcripts), that person speaks in the video, i.e. topic of video is determined based on textual content (i.e. transcripts) or based on what is being spoken by person in video; and 
sending a list of segments in the additional video content of the plurality of streams, wherein each segment in the list of segments corresponds to at least one of the plurality of mentions of the desired topic (Chandratillake par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box).

Regarding Claim 13, Chandratillake discloses a system comprising:
a user device (par. 0017 fig. 1, discloses component 102 that includes a GUI to display to a user query input box, i.e. user device displays GUI to user, par. 0041 discloses, user’s computer); and 
a computing device (see par. 0049) comprising: 
one or more processors (see par. 0049); and 
memory storing instructions that, when executed by the one or more processors (see par. 0049), cause the computing device to: 
receive, a plurality of words associated with video content (par. 0017 discloses search engine has movie thumbnail generator, par. 0018-0019 discloses thumbnail generator analyzes audio and textual content of original video from number of sources to create metadata about subject matter of source video, by analyzing subject matter that person speaks in the video); 
determine one or more topics associated with one or more words of the plurality of words (0018-0019 discloses analyzing subject matter (i.e. topic) using audio and textual content, that person speaks in the video, i.e. topic of video is determined based on textual content (i.e. words) or based on what is being spoken by person in video); 
receive a user request to query for a desired topic of the one or more topics (par. 0037, fig. 2 discloses, user types the terms of the query in the search box and activates, by clicking, the search button); 
generate, based on the user request, information indicating:
4Application No. Error! Unknown document property name.Error! Unknown document property name. search results identifying a plurality of video segments associated with the desired topic (par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box), and 
in the video content, of mentions associated with the desired topic (par. 0025 discloses number of times each word spoken in the video is identified and thus number of times word of a particular query term or phrase); and 
send, to the user device outputting the video content, the information indicating the search results (par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box, here as shown in fig.2, pan 13, video is being output, therefore user device is outputting the video content).
Chandratillake discloses, generating plurality of keywords to search for the desired topic, however Chandratillake does not disclose, one of the keyword corresponds to a trending topic in the video content different from the desired topic.   
Gandert disclose, a second keyword corresponding to a trending topic in the video content different from the desired topic (par. 058 fig. 8A discloses user specify search term in text box and submits search term, in response to that system returns multiple terms (second keyword) for display in the inspiration palette 825 to be used for further refining the search using Boolean, As shown in fig. 8A topic associated with second keywords are different (for example in this case, “alternative medicine” listed in list 825) from the main topic associated with desired topic, in this case “Yoga”, par. 0021 discloses displaying Inspiration Palette images and/or terms based upon their popularity, i.e. trending topic are suggested in form of keyword or image that can be used for further refining the search, par. 0015 discloses system is used for searching video). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chandratillake, by teaching of based on search query, generating second keyword corresponding to a trending topic in the video content different from the desired topic, as taught by Gandert, to allow user to perform new search or expand an initial search by specifying one or more  additional terms associated with popular topic, see Gandert 0019, 0021.

Regarding claim 16, Chandratillake in view of Gandert  meets the claim limitations as set forth in claim 4.

Regarding Claim 21, Chandratillake discloses, an apparatus comprising:
one or more processors (see par. 0049); and 
memory storing instructions that, when executed by the one or more processors (see par. 0049), cause the apparatus to: 
receive, a plurality of words associated with video content (par. 0017 discloses search engine has movie thumbnail generator, par. 0018-0019 discloses thumbnail generator analyzes audio and textual content of original video from number of sources to create metadata about subject matter of source video, by analyzing subject matter that person speaks in the video); 
determine one or more topics associated with one or more words of the plurality of words (0018-0019 discloses analyzing subject matter (i.e. topic) using audio and textual content, that person speaks in the video, i.e. topic of video is determined based on textual content (i.e. words) or based on what is being spoken by person in video); 
receive a user request to query for a desired topic of the one or more topics (par. 0037, fig. 2 discloses, user types the terms of the query in the search box and activates, by clicking, the search button); 
generate, based on the user request, information indicating:
4Application No. Error! Unknown document property name.Error! Unknown document property name. search results identifying a plurality of video segments associated with the desired topic (par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box), and 
in the video content, of mentions associated with the desired topic (par. 0025 discloses number of times each word spoken in the video is identified and thus number of times word of a particular query term or phrase); and 
send, to the user device outputting the video content, the information indicating the search results (par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box, here as shown in fig.2, pan 13, video is being output, therefore user device is outputting the video content).
Chandratillake discloses, generating plurality of keywords to search for the desired topic, however Chandratillake does not disclose, one of the keyword corresponds to a trending topic in the video content different from the desired topic.   
Gandert disclose, a second keyword corresponding to a trending topic in the video content different from the desired topic (par. 058 fig. 8A discloses user specify search term in text box and submits search term, in response to that system returns multiple terms (second keyword) for display in the inspiration palette 825 to be used for further refining the search using Boolean, As shown in fig. 8A topic associated with second keywords are different (for example in this case, “alternative medicine” listed in list 825) from the main topic associated with desired topic, in this case “Yoga”, par. 0021 discloses displaying Inspiration Palette images and/or terms based upon their popularity, i.e. trending topic are suggested in form of keyword or image that can be used for further refining the search, par. 0015 discloses system is used for searching video). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chandratillake, by teaching of based on search query, generating second keyword corresponding to a trending topic in the video content different from the desired topic, as taught by Gandert, to allow user to perform new search or expand an initial search by specifying one or more  additional terms associated with popular topic, see Gandert 0019, 0021.

Regarding claim 24, Chandratillake in view Gandert meets the claim limitations as set forth in claim 4.

Regarding Claim 27, Chandratillake discloses, a non transitory computer readable medium storing instructions that when executed (see par. 0049), cause:
receiving a plurality of words associated with video content (par. 0017 discloses search engine has movie thumbnail generator, par. 0018-0019 discloses thumbnail generator analyzes audio and textual content of original video from number of sources to create metadata about subject matter of source video, by analyzing subject matter that person speaks in the video);
determining one or more topics associated with one or more words of the plurality of words (0018-0019 discloses analyzing subject matter (i.e. topic) using audio and textual content, that person speaks in the video, i.e. topic of video is determined based on textual content (i.e. words) or based on what is being spoken by person in video);
receiving a user request to query for a desired topic of the one or more topics (par. 0037, fig. 2 discloses, user types the terms of the query in the search box and activates, by clicking, the search button;
generating, based on the user request, information indicating:
search results identifying a plurality of video segments associated 
with the desired topic (par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box), and
in the video content, of mentions associated with the desired topic (par. 0025 discloses number of times each word spoken in the video is identified and thus number of times word of a particular query term or phrase); and
sending, to a user device outputting the video content, information indicating the search results (par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box, here as shown in fig.2, pan 13, video is being output, therefore user device is outputting the video content).
Chandratillake discloses, generating plurality of keywords to search for the desired topic, however Chandratillake does not disclose, one of the keyword corresponds to a trending topic in the video content different from the desired topic.   
Gandert disclose, a second keyword corresponding to a trending topic in the video content different from the desired topic (par. 058 fig. 8A discloses user specify search term in text box and submits search term, in response to that system returns multiple terms (second keyword) for display in the inspiration palette 825 to be used for further refining the search using Boolean, As shown in fig. 8A topic associated with second keywords are different (for example in this case, “alternative medicine” listed in list 825) from the main topic associated with desired topic, in this case “Yoga”, par. 0021 discloses displaying Inspiration Palette images and/or terms based upon their popularity, i.e. trending topic are suggested in form of keyword or image that can be used for further refining the search, par. 0015 discloses system is used for searching video). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chandratillake, by teaching of based on search query, generating second keyword corresponding to a trending topic in the video content different from the desired topic, as taught by Gandert, to allow user to perform new search or expand an initial search by specifying one or more  additional terms associated with popular topic, see Gandert 0019, 0021.

Regarding Claim 38, the method of claim 1,
Chandratillake in view of Gandert further discloses, further comprising: determining the trending topic within a topic group (Gandert par. 0021, 8A discloses system may return and place in the inspiration palette images or terms based upon their popularity, i.e. as shown in fig. 8A trending topics are ranked in inspiration palette based on their popularity among the list of topics).

Regarding Claim 41, the method of claim 1, 
Chandratillake in view of Gandert further discloses, further comprising: causing, based on the user request, output of one or more thumbnail images corresponding to a plurality of video segments associated with the desired topic (Chandratillake par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box, here as shown in fig.2, pan 13, video is being output, therefore user device is outputting the video content).

Regarding Claim 43, the method of claim 1, 
Chandratillake in view of Gandert further discloses, wherein the one or more words are spoken in the video content (Chandratillake 0018-0019 discloses analyzing subject matter (i.e. topic) using audio and textual content, that person speaks in the video, i.e. topic of video is determined based on textual content (i.e. words) or based on what is being spoken by person in video).  

Regarding Claim 42, the method of claim 1, 
	Chandratillake in view of Gandert  further discloses, further comprising: sending, to the user device and based on the topic, one or more thumbnail images corresponding to a plurality of video segments (par. 0027, fig. 2 discloses, search results of one or more moving thumbnails of the one or more original video files are returned in a list to the right of the box, par. 0024 discloses The search engine returns a search query of the most relevant video files based on the content supplied to the query input box, here as shown in fig.2, pan 13, video is being output, therefore user device is outputting the video content ); and 
updating, based on an additional trending topic, the one or more thumbnail images.
Chandratillake does not disclose, sending, to the user device and based on the trending topic, one or more thumbnail images, 
updating, based on an additional trending topic, the one or more thumbnail images.
Gandert disclose, sending, to the user device and based on the trending topic, one or more thumbnail images (par. 0021 discloses displaying Inspiration Palette images and/or terms based upon their popularity, i.e. trending topic are suggested in form of keyword, par. 0062-0063 discloses, in response to user dragging and dropping the additional keyword in the sub region 945 in the action palette, new set of the images are provided, i.e. sending to user device thumbnails based on trending topic, in this case keyword associated with different trending topic is dragged in dropped in search box 945, that resulted in result of thumbnail images displayed in area 955), 
updating, based on an additional trending topic, the one or more thumbnail images (par. 0063 further discloses dragging another trending topic in area 950, and further updating the search result to exclude the images associated with that trending topic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake, by teaching of sending to user device thumbnail images based on trending topic and updating the thumbnail images based on an additional trending topic, as taught by Gandert, to allow user to perform new search or expand an initial search by specifying one or more  additional terms associated with popular topic, see Gandert 0019, 0021. 

Regarding Claim 45, the method of claim 1, 
Chandratillake in view of Gandert further discloses, wherein the video content comprises a plurality of television shows (Chandratillake par. 0018-0019, fig. 2 discloses thumbnail generator analyzes audio and textual content of original video from number of sources (i.e. plurality of video program from variety of sources) to create metadata about subject matter of source video, by analyzing subject matter that person speaks in the video, fig. 2, shows number of television channel as source).

Claims 2, 14, 22, 28, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128), in further view of Pierre et al. (US 9110977).

Regarding Claim 2, the method of claim 1, 
Chandratillake in view of Gandert  further discloses, comprising: 
receiving a plurality of streams, wherein each stream of the plurality of streams comprises additional video content different from the video content (Chandratillake par. 0018 discloses thumbnail generator analyses video files from a number of sources, such as news broadcast, internet broadcast, i.e. system receives plurality of additional streams, therefore different from each other); and 
for each stream of the plurality of streams: 
receiving, based on a transcript of the additional video content of the stream, an additional plurality of words in the additional video content of the stream (Chandratillake 0018-0019 discloses thumbnail generator analyzes audio and textual content of original video from number of sources to create metadata about subject matter of source video, by analyzing subject matter that person speaks in the video, here system analyzes plurality of videos therefore first or additional videos for subject matter of the source videos by analyzing textual content (i.e. by receiving words)), and
determining, based on the additional plurality of words in the additional video content of the stream, a mention of the topic (Chandratillake 0018-0019 discloses analyzing subject matter (i.e. topic) using audio and textual content, that person speaks in the video, i.e. topic of video is determined based on textual content (i.e. words) or based on what is being spoken by person in videos).
Chandratillake does not disclose, determining mention of the trending topic based of additional words. 
Pierre discloses, determining mention of the trending topic based of additional words in the additional video content of the stream (column 4, line 19-40 discloses, retrieving statistical emerging trend of new keywords and concepts such as people or events mentioned in breaking news found with text data mining, i.e. plurality of trends are determined based on emerging frequencies of keywords and concepts mentioned in breaking news, here emerging frequencies of keywords indicates trending topic, and ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of determining the mention of trending topic based on additional words mentioned, as taught by Pierre, to produce and provide highly relevant information related search queries performed by user, see Pierre column 3, line15-18.

Regarding claim 14, Chandratillake in view of Gandert in further view of Pierre meets the claim limitations as set forth in claim 2.

Regarding claim 22, Chandratillake in view of Gandert in further view of Pierre meets the claim limitations as set forth in claim 2.

Regarding claim 28, Chandratillake in view of Gandert in further view of Pierre meets the claim limitations as set forth in claim 2.

Claim 33, the method of claim 1, 
Chandratillake does not disclose, discloses, further comprising: determining the trend topic based on one of:
a frequency of mentions of a different topic, 
a quantity of mentions of the different topic, 
a normalized frequency of mentions of the different topic, 
an entity graph by time, 
entity relationships, 
a frequency of sharing of the different topic, or 
a quantity of times the different topic has been shared .

Pierre discloses, further comprising: determining the trend topic based on one of:
a frequency of mentions of a different topic (column 4, line 19-40 discloses, retrieving statistical emerging trend of new keywords and concepts mentioned in breaking news found with text data mining, such as people and events mentioned in breaking news, i.e. multiple or different trends is determined based on events mentioned, here trend is determined based on emerging frequencies of keywords and concept mentioned in breaking news), 
a quantity of mentions of the different topic, 
a normalized frequency of mentions of the different topic, 
an entity graph by time, 
entity relationships, 
a frequency of sharing of the different topic, or 
a quantity of times the different topic has been shared.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of determining  the trend topic based on a frequency of mentions of a different topic, as taught by Pierre, to produce and provide highly relevant information related search queries performed by user, see Pierre column 3, line15-18.

Claims 3, 15, 23, an 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128), in further view of Mayburry et al. (US 6,961,954).

Regarding claim 3, the method of claim 1, 
Chandratillake in view of Gandert further discloses, comprising: 
receiving a plurality of streams, wherein each stream of the plurality of streams comprises additional video content different from the video content (Chandratillake par. 0018 discloses thumbnail generator analyses video files from a number of sources, such as news broadcast, internet broadcast, i.e. system receives plurality of additional streams, therefore different from each other). 
Chandratillake in view of Gandert does not discloses, determining, based on how often the desired topic is mentioned across the plurality of streams, a popularity score for the topic; and
sending, to the user device, a list of most popular topics ranked by respective popularity scores, the list of most popular topics comprises the desired topic.
Mayburry discloses, determining, based on how often the desired topic is mentioned across the plurality of streams, a popularity score for the desired topic (Mayburry in  Fig. 18 and Col. 17, lines 18-22 disclosing ,results of frequency (e.g., # of occurrence) of detected topic (e.g., CNN/SIMPSON/LINDEN/CLINTON) in order (e.g., # of occurrence from high to low), column 17, line 61-67 discloses search tool may be used to search named topic (i.e. desired topic),  such search query can be result in display such as shown in fig. 17, i.e. list contains desired topic); and
sending, to the user device, a list of most popular topics ranked by respective popularity scores, the list of most popular topics comprises the desired topic (Mayburry in Fig. 18 and Col. 17, lines 18-22 discloses,  results of frequency (e.g., # of occurrence) of detected topic (e.g., CNN/SIMPSON/LINDEN/CLINTON) in order (e.g., # of occurrence from high to low), column 17, line 61-67 discloses search tool may be used to search named topic (i.e. desired topic),  such search query can be result in display such as shown in fig. 17, i.e. list contains desired topic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of  in associating with the data analysis of determining popularity score for the topic and providing raked list of topics to user, as taught by Mayburry, in order to automatically generate multimedia summaries and trend analysis tailored for user (Mayburry: Col. 3, lines 1-3).

Regarding claim 15, Chandratillake in view of Gandert in  further view of Mayburry meets the claim limitations as set forth in claim 3.

Regarding claim 23, Chandratillake in view of Gandert in  further view of Mayburry meets the claim limitations as set forth in claim 3.

Regarding claim 29, Chandratillake in view of Gandert in  further view of Mayburry meets the claim limitations as set forth in claim 3.

Claims 34 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128), in further view of Ickman et al. (US 20110320715).

Regarding Claim 34, the method of claim 1,
Chandratillake in view of Gandert does not disclose, further comprising: determining, based on a comparison of a rate of change of mentions of the trending topic with a normalized frequency of mentions of the trending topic, the trending topic.
Ickman discloses, further comprising: determining, based on a comparison of a rate of change of mentions of the trending topic with a normalized frequency of mentions of the trending topic, the trending topic (par. 0026 discloses comparing detected frequency of reference to a particular content to the typical (i.e. normal or normalized) frequency of reference to particular content item and detects trend).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of determining social media trend by comparing the rate of change of mentioned topic with normal frequency of mentions associated with the topic, as taught by Ickman, to rapid detection of trending content items (Ickman: 0004).

Regarding Claim 37, the method of claim 1,
Chandratillake in view of Gandert does not disclose, determining the trending topic within a geographical region.
Ickman discloses, determining the trending topic within a geographical region (Ickman par. 0037 discloses trends evaluated, where reference (i.e. to the content items in user messages) are associated with particular location, detecting by GPS receivers, par. 0039 discloses messages contains names of one or more topics associated with message).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching the determining trending topic within a geographical region, as taught by Ickman, in order to identify trends with more precisions related to interesting locations such as popular or crowded locations, or a large landmarks (Ickman: 0037).


Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128), in further view of Pierre et al. (US 9110977), in further view of Rose (US 20120240144).

Regarding Claim 36, the method of claim 1,
Chandratillake in view of Gandert does not disclose, further comprising, determining: 
determining based on the rate of change of mentions of the trending topic, in a closed-captioning transcript of the video content, the trending topic.
Pierre discloses, determining based on the rate of change of mentions of the trending topic, in the video content, the trending topic (column 4, line 19-40 discloses, retrieving statistical emerging trend of new keywords and concepts (i.e. trending topic) mentioned in breaking news found with text data mining, i.e. trend is determined based on emerging frequencies of keywords  and concept (i.e. trending topic) mentioned in breaking news, here emerging frequencies of keywords indicates the increasing rate of mentions of keywords determining trend).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of determining the trending topic based on the rate of change of mentions of the trending topic in the video content, as taught by Pierre, to produce and provide highly relevant information related search queries performed by user, see Pierre column 3, line15-18.
Chandratillake in view of Gandert  in further view of Pierre does not discloses, determining the trend of mentions in a closed-captioning transcript of the video content.
Rose discloses, determining the trend of mentions in a closed-captioning transcript of the video content (par. 0225 discloses subtitle parsing to look for known terms and phrases. Those phrases can then be extracted and passed to the Database 616 to drive augmented viewing application, par. 0015, 0247 discloses determining trending program based on comments or tweets submitted by uses in a network, what most people are watching what are increasing in popularity being talked about, and users chatting about, i.e. topic mentioned in the closed caption of the video used to generate augmented information which includes trending or program which has increasing popularity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert in further view of Pierre, by teaching of determining social media trend of mentions associated with the topic in a closed captioning transcript of the video content, as taught by Rose, to add more context of clarity by extracting data in text form to provide appropriate trend data can be selected (Rose: 0044).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128), in further view of Feng et al. (US 2012/0291070).

Regarding Claim 39, the method of claim 1, 
Chandratillake in view of Gandert does not disclose, wherein search result comprise a link to the trending topic, and the method further comprises causing, based on a selection of the link to the trending topic, output of one or more trending keywords.
Feng discloses, wherein search result comprise a link to the trending topic (par. 0058, fig. 6 discloses menu options included program trend, general trend, i.e. information indicating the trend had option (i.e. a link) to trend of program), and the method further comprises causing, based on a selection of the link to the trending topic, output of one or more trending keywords (par. 0061 discloses, The Program Trends menu gives the user access to much more information, providing word cloud containing words (i.e. keywords) that occur most frequently in tweets about the current TV program). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of information indicating the trend contains link to the trend, selection of the link to the trend outputs trending keywords, as taught by Feng, to further provide to the user more detail information about the trend (Feng: 0061).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128), in further view of PASKIN et al. (US 20130246432).

Regarding Claim 40, the method of claim 1, 
	Chandratillake in view of Gandert does not disclose, further comprising: filtering, based on preferences associated with the user device, the search results.
	PASKIN discloses, further comprising: filtering, based on preferences associated with the user device, the information indicating the trend (par. 0035 discloses search result including trending topic, par. 0036 discloses social network interface can be configured by component filter in order to select or exclude certain trending topics such as using geographic filter can be used to select trending topic that are geographically relevant, par. 0048 discloses geographic location can be determined based on IP address, i.e. filtering based preferences associated with user device as IP address is tied to device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of filtering the search result based on preferences associated with user device, as taught by PASKIN, in order to filter trending content which is not relevant to user (PASKIN: 0032).

Claim 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128), further view of Pierre et al. (US 9110977), in further view of Xiong et al. (US 20130262575).

Regarding Claim 44, the method of claim 1, 
Chandratillake in view of Gandert does not disclose, further comprising: determining a plurality of trends based on a rate of change, in the video content, of mentions associated with a plurality of topics; and
sending, to the user device and based on the plurality of trends, a plurality of thumbnail images, wherein each of the plurality of thumbnail images indicates a different trend.
Pierre discloses, further comprising: determining a plurality of trends based on a rate of change, in the video content, of mentions associated with a plurality of topics (column 4, line 19-40 discloses, retrieving statistical emerging trends (i.e. plurality of trends) of new keywords and concepts ( i.e. plurality of topics) mentioned in breaking news found with text data mining, i.e. plurality of trends are determined based on emerging frequencies of keywords  and concepts mentioned in breaking news, here term “emerging frequencies” of keywords indicates the increasing rate of mentions of keywords determining trend).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of determining a plurality of trends based on the rate of change of mentions associated with a plurality of topics, as taught by Pierre, to produce and provide highly relevant information related search queries performed by user, see Pierre column 3, line15-18.
Chandratillake in view of Gandert in further view of Pierre, does not disclose, sending, to the user device and based on the plurality of trends, a plurality of thumbnail images, wherein each of the plurality of thumbnail images indicates a different trend. 
Xiong discloses, sending, to the user device and based on the plurality of trends, a plurality of thumbnail images, wherein each of the plurality of thumbnail images indicates a different trend (par. 0057 discloses sending one or more media content trends to the user through user interface,  fig. 6 par. 0058 discloses window showing thumbnails associated with different contents, fig. 8, par. 0061 discloses trend information is displayed as a line graphs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert in further view of Pierre, by teaching of sending to the user device plurality of trends and plurality of thumbnail images each indicating a different trend, as taught by Xiong, to enables creation of a knowledge base that is usable to present media content "trends" to the user, as disclosed in Xiong, par. 0007.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandratillake et al. (US 20080086688), in view of Gandert et al. (US 20080301128), further view of Pierre et al. (US 9110977), in further view of Tsay et al. (US 20120030013).

Regarding Claim 46, the method of claim 1, 
Chandratillake in view of Gandert further discloses, further comprising generating the search results based on the search keywords (Chandratillake par. 0024 discloses The search engine returns a search query of the most relevant video files  based on the content supplied to the query input box).  
Chandratillake in view of Gandert does not disclose, 
wherein the search results comprise a trending topic label on one of a plurality of video segments.
Tsay, wherein the search results comprise a trending topic label on one of a plurality of video segments (par. 0057 Fig. 4A 4B discloses search user selectable items under “trending now” with different topic label, a display portion 404 that displays imagery data of a current content item of a slide show for a user-selectable item in the plurality of user-selectable items, par. 0027 discloses imagery content can be Videos).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chandratillake in view of Gandert, by teaching of search results comprises a trending topic label on one of a plurality of video segments, as taught by Tsay, to  organize  the search results in to interesting information items, as disclosed in Tsay, par. 0003.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423